                          ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting a jurisdictional

defense… stays the attorney conference and disclosure requirements and all discovery, pending

the court’s ruling on the motion, including any appeal.” L.U. CIV. R. 16(b)(3)(B). Whether to

permit discovery on issues related to the jurisdictional motion… [is a decision] committed to the

discretion of the court, upon a motion by any party seeking relief.” L.U. Civ. R. 16(b)(3)(B).

        Defendants have filed a motion to dismiss for lack of subject matter jurisdiction. Doc. #24.

Accordingly, staying discovery in this case is appropriate at this time.

     IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, pending a ruling on the jurisdictional motion. Defendants shall notify the undersigned

magistrate judge within seven (7) days of a decision on the motion and shall submit a proposed

order lifting the stay.


         SO ORDERED this, April 10, 2019.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
